Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Everling on 03/08/2022.

The claims have been amended as follows:

1) (Currently Amended) A pivoting fishing jig, comprising: 
a jig body having an upper section and a lower section; 
wherein the upper section is pivotally affixed to the lower section at a first end of each of the upper section and the lower section such that the jig body is selectively movable between an open position and a closed position; 
wherein the upper section extends along a longitudinal axis of the lower section adjacent to an upper surface of the lower section; 
a notch disposed along an interior surface of the lower section, wherein the notch is dimensioned to receive an interior edge of the upper section therein when the jig body is in the closed position;
wherein the notch is defined by a pair of opposing closed ends;
a triangular protrusion extending from the first end of the upper section, wherein the triangular protrusion is disposed coplanar to the upper section; 
exterior to the notch adjacent to one of the pair of opposing closed ends when the jig body is in the open position, such that the triangular protrusion limits an angle of the upper section relative to the lower section in the open position to an acute angle; 
a first hook affixed to a second end of the upper section; 
a connector affixed to the first end of the lower section, wherein the connector is removably securable to a fishing line.

Claim 10 lines 1-2 "a first end of the upper section" is amended to --the first end of the upper section--
Claim 11 line 11 "lower body" is amended to --lower section--
Claim 23 line 11 "lower body" is amended to --lower section--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the combination of the pivoting fishing lure which comprises an upper and lower section connected at a front end to pivot between an open position, and a closed position, the upper section having a triangular protrusion and the lower section having a notch disposed along an interior surface of the lower section, dimensioned to receive an inner edge of the upper section in the closed position, the triangular protrusion limiting the open position to an acute angle, where the triangular protrusion rests exterior to the notch adjacent to an opposed end of the notch.

JP 2019103429 A to Kuniga teaches a pivoting fishing jig having an upper and lower section (20, 10) which are pivotable about an eyelet into an opened and closed position. Kuniga also teaches a notch (18) which is along an interior surface of the lower section 

US 5003723 A to Dutcher teaches a fishing lure which has, in any orientation, an upper section (11) and lower section (either of 17), the lower section having a notch (19) which is along an interior surface of the lower section and which receives an interior edge of the upper section when in the closed position. However, Dutcher’s fins 17 are meant to pivot about 18’ which gives them a flapping motion, and the lower portion 11 does not teach any sort of protrusion to limit the angle of the angle of the open position to an acute angle, in particular where the triangular protrusion rests exterior to the notch adjacent to an opposed end of the notch. 

US 20200128804 A1 to Fox also teaches an upper and lower section (130, 102) where the upper section pivots between an open and closed position, limiting the opened position to an acute angle through the use of the shape of the front of the cam arm 130. Fox also teaches a notch (slot 104) which is on an inner surface of the lower portion, and where it is configured to receive at least one edge of an upper portion in the closed position. Fox however fails to ultimately teach a triangular protrusion, the triangular protrusion rests exterior to the notch adjacent to an opposed end of the notch. Because Fox uses the front of the upper portion in relation to the slot and the lower portion in order to limit the angle, Fox does not need a triangular protrusion which rests exterior to 

US 2643479 A to Stevenson teaches an upper and lower section (12, 10) with a protrusion 23 which rests against an inner surface of the lower section when in the open position, and is limited to an acute angle (see FIG 2). However, Stevenson fails to teach any sort of notch along the interior surface of the lower section, and the protrusion is not coplanar to the upper section.

US 2727329 A to Robinson teaches a notch (12) and an upper section (34) and a lower section 8), where the upper section has a triangular shaped notch (56) which rests flush against the lower section in the open position, limiting the open position to an acute angle (FIG 2). However this lure does not teach the upper and lower sections being connected a front end, or where the notch has its two opposed ends for the protrusion to rest. The back end of the notch here is open so that the hook may pivot in and out of the space, and cannot be modified to have another end. The protrusion additionally does not teach where the triangular protrusion rests exterior to the notch adjacent to an opposed end of the notch, since it only moves interiorly to the lower section (8). 

Stevenson and Robinson, while teaching protrusions which limit the angle of the open position between an upper and lower section to an acute angle, fail to teach the claimed limitation of this protrusion and its relationship with the notch. The protrusion in these two references do not rest against the exterior of the notch adjacent to an opposed end of the notch. Additionally, the configurations of each of Stevenson and Robinson would not be able to be used to modify Dutcher, which uses the wide flapping fins of the lure to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647